412 Mich. 518 (1982)
315 N.W.2d 418
PEOPLE
v.
PAINTMAN
PEOPLE
v.
CONKLIN
Docket Nos. 63894, 62908. (Calendar Nos. 4, 5).
Supreme Court of Michigan.
Argued March 3, 1981.
Decided February 1, 1982.
Certiorari denied May 24, 1982.
Frank J. Kelley, Attorney General, and Robert A. Derengoski, Solicitor General, for the people.
L. Brooks Patterson, Prosecuting Attorney, Robert C. Williams, Chief Appellate Counsel, and Lawrence J. Bunting, Assistant Prosecuting Attorney, for the people in Paintman.
Michael W. LaBeau, Prosecuting Attorney, and *522 James G. Petrangelo, Assistant Prosecuting Attorney, for the people in Conklin.
State Appellate Defender (by P.E. Bennett and Karla Kendall, Assistant Defender, for defendant Paintman and Norris J. Thomas, Jr., Chief Deputy Defender, for defendant Conklin).
Certiorari denied as to Paintman by the Supreme Court of the United States on May 24, 1982.
FITZGERALD, J.
We are asked in these two cases to consider the admissibility of a statement made by an accused in police custody who had asked for an attorney. Each defendant had requested counsel at least twice after being arrested and advised of his Miranda[1] rights, and each later made inculpatory statements without having conferred with an attorney.[2]
We reverse the convictions and remand for new trials, at which the statements may not be admitted.
I
Defendant Paintman was sentenced to mandatory concurrent terms of life imprisonment after a jury convicted him of four counts of first-degree murder.[3] The case involved the fatal shootings of three adults and a child at an apartment in Southfield.
Prior to trial, defendant moved to suppress a *523 statement he allegedly[4] gave police on March 1, 1976, three days after his arrest. The trial court ruled, following a Walker[5] hearing, that the statement should be excluded because it was involuntary. The Court of Appeals reversed, stating, "[W]e are left with a definite and firm conviction that the statements of defendant-appellee of March 1, 1976 were voluntarily given and may be admitted at trial." The Court cited People v McGillen # 1, 392 Mich. 251; 220 NW2d 677 (1974). Defendant's motion for rehearing was granted, but the Court of Appeals affirmed its prior order. This Court denied defendant's application for leave to appeal the interlocutory order.[6]
Following his convictions, Paintman appealed as of right to the Court of Appeals, which affirmed. The Court refused to consider the admissibility of the statement, saying that the question had been addressed in the interlocutory appeal and that that ruling "is the law of the case and is controlling".[7] This Court granted leave to appeal.[8]
Defendant Conklin was sentenced to life in prison after a jury convicted him of the armed robbery[9] of a gasoline station in Monroe. Prior to trial, a Walker[10] hearing was held in response to defendant's motion to suppress a confession he gave sheriff's officers on July 22, 1976, nine days after his arrest.
*524 The trial court denied defendant's motion, holding that the statement had been made voluntarily and in compliance with Miranda. The confession subsequently was admitted at trial. The Court of Appeals affirmed defendant's conviction in an unpublished per curiam opinion. Rehearing was denied. This Court granted defendant's delayed application for leave to appeal.[11]
II
The basic rights to be afforded an accused in police custody were spelled out by the United States Supreme Court in Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966). These rights were further refined in subsequent opinions.[12] The most recent explication of Miranda and its progeny is Edwards v Arizona, 451 U.S. 477; 101 S. Ct. 1880; 68 L. Ed. 2d 378 (1981). In Edwards, the Court re-emphasized the importance of the right to counsel during custodial interrogation.
Edwards was arrested on charges of murder, robbery and burglary, and was taken to the police station and advised of his Miranda rights. After the defendant indicated that he understood his rights and was willing to submit to questioning, he was told he had been implicated by another suspect. The defendant denied involvement, presented an alibi and sought to make a "deal". He subsequently said he wanted to talk with an attorney and questioning ceased. However, police detectives appeared at the county jail the next day to see *525 Edwards. Defendant said that he didn't want to talk with the officers, but was told by a jail guard that "he had" to do so.
After the detectives advised Edwards of his Miranda rights, defendant indicated that he was willing to talk if he first could hear the tape-recorded statement of his alleged accomplice. After listening to the statement for a few minutes, defendant said he would talk as long as his own remarks were not taped. Edwards thereafter implicated himself.
The Arizona Supreme Court said that Edwards had invoked his right to remain silent and his rights to counsel, but subsequently had waived both. The court concluded that the confession and waiver were voluntarily and knowingly made.
The United States Supreme Court reversed, holding that the use of the confession at trial violated Edwards' rights under the Fifth and Fourteenth Amendments. The Court noted that although it had held in previous cases that an accused may waive Miranda rights, "the Court has strongly indicated that additional safeguards are necessary when the accused asks for counsel * * *." Edwards, p 484. The Court then set down the rule governing the waiver of the right to counsel once it has been invoked:
"[A]n accused, such as Edwards, having expressed his desire to deal with the police only through counsel, is not subject to further interrogation by the authorities until counsel has been made available to him, unless the accused himself initiates further communication, exchanges or conversations with the police." Id. (Emphasis added.)
The Court said that the Arizona courts had applied an erroneous standard in determining *526 whether there had been a valid waiver. "[W]aivers of counsel must not only be voluntary, but constitute a knowing and intelligent relinquishment or abandonment of a known right or privilege." Id., p 482. The question of "voluntariness of a consent or an admission on the one hand, and a knowing and intelligent waiver on the other, are discrete inquiries", the Court said. Id., p 484.
A valid waiver cannot be established merely by showing that an accused who has asked for an attorney "responded to further police-initiated custodial interrogation even if he has been advised of his rights", the Court said. (Emphasis added.)
We hold that Edwards is controlling in the cases at bar and mandates reversal of the convictions.
III
The facts of Paintman and Conklin are strikingly similar to the facts of Edwards and even more dramatic.
Edwards requested counsel when questioned by police following his arrest, as did Paintman and Conklin. However, the latter two defendants again asked for attorneys when arraigned; Edwards' confession apparently preceded his arraignment. Paintman's statement came three days after he twice asserted his right to counsel. Conklin's statement came nine days after his arrest and initial request for counsel, and seven days after his arraignment. In addition, officers were aware at the time Conklin confessed that he was represented by counsel, but did not contact the attorney. "I'm not required to" was the deputy sheriff's response when asked about the failure to alert counsel.
Alleged accomplices were involved in both Paintman and Conklin, as was the situation in Edwards. *527 Taped statements by the accomplices were played to both Edwards and Paintman prior to their confessions. In Conklin, defendant was placed in a room with his younger alleged accomplice to "clear things up" just prior to defendant's statement. There was testimony that before confessing, Conklin had discussed with officers the possibility of leniency for the accomplice.
The Supreme Court has recognized the inherent pressures on an accused undergoing custodial interrogation and the critical role that counsel plays in guarding against erosion of Fifth Amendment rights.
"Whether it is a minor or an adult who stands accused, the lawyer is the one person to whom society as a whole looks as the protector of the legal rights of that person in his dealings with the police and the courts. For this reason, the Court fashioned in Miranda the rigid rule that an accused's request for an attorney is per se an invocation of his Fifth Amendment rights, requiring that all interrogation cease." Fare v Michael C, 442 U.S. 707, 719; 99 S. Ct. 2560; 61 L. Ed. 2d 197 (1979).
The pressure on Edwards seemingly was of less intensity and of shorter duration than that on Paintman and Conklin.
Paintman was an admitted heroin addict with a $60 to $80 daily habit. He suffered withdrawal symptoms in the days preceding his statement. He was the target of derisive comments such as "baby killer" from both inmates and jail personnel because one of his alleged victims was a young child. There also was testimony about Paintman's suicidal mood. Further, as was the case in Edwards, Paintman told jail personnel prior to making his statement that he didn't wish to talk with police. *528 That desire was answered by detectives appearing at the jail later in the day.
Conklin was placed in a line-up the day after his arrest and spent most of his time in solitary confinement following his request for an attorney. He was taken out of the maximum security area after he confessed. There was testimony that the transfers were administrative in nature and unrelated to his initial refusal to talk with officers or his subsequent confession.
The Edwards Court did not hold that once an accused has asked for counsel the right cannot be abandoned without an attorney first being involved, nor do we. What we do hold is that the Fifth and Fourteenth Amendments require a clear demonstration of waiver. Such clarity is not apparent when an accused's request for counsel is met by silence or inaction for a matter of days. Nor does it exist when a defendant's request is followed by a move to solitary confinement, no matter what the reason for the transfer.
The facts adduced at the trials of these two cases do not fulfill the spirit of Miranda nor comport with the policies articulated in Edwards.
Neither Paintman nor Conklin initiated the conversations from which their inculpatory remarks emerged. The statements came after defendants expressly requested counsel when confronted by officers and questioned. There is no doubt that both Paintman and Conklin were subjected to custodial interrogation within the meaning of Miranda. Were that not the case, there would be no need to reach the question of waiver.[13]
"By custodial interrogation, we mean questioning initiated by law enforcement officers after a *529 person has been taken into custody or otherwise deprived of his freedom of action in any significant way." Miranda, 444.
Paintman specifically had informed police officers prior to their arrival at the jail that he didn't wish to talk. Nonetheless, officers had him brought to an interview room. Conklin was taken out of solitary confinement and placed in a room with his younger alleged accomplice prior to his statement.
The United States Supreme Court has recognized that custodial interrogation by police may take different forms: "We conclude that the Miranda safeguards come into play whenever a person in custody is subjected to either express questioning or its functional equivalent." Rhode Island v Innis, 446 U.S. 291, 300-301; 100 S. Ct. 1682; 64 L. Ed. 2d 297 (1980).
The Edwards Court emphasized, and we hold, that it is inconsistent with Miranda and its progeny for authorities to instigate a reinterrogation of an accused in custody who has clearly asserted the right to counsel. There is little doubt that both Paintman and Conklin clearly asserted their rights to counsel. In fact, their resistance to questioning continued unabated for a period of days.
In Conklin's case, authorities were not only aware that he had requested counsel, but that counsel had been appointed and had filed an appearance. In Paintman's case, he first indicated his desire to speak with an attorney in response to a direct question by the chief assistant prosecutor.[14] The prosecutor then left, but police continued to talk with defendant.
Of what significance is invocation of a cherished *530 constitutional right if it is ignored by the hearer and, in fact, only seems to exacerbate the defendant's plight? As the time gap increases between the embracing of the right and its fulfillment, the certainty of its existence must surely dim.
Miranda becomes meaningless rhetoric in the face of a request for counsel that matures only in form but not in substance.
"Whatever the testimony of the authorities as to waiver of rights by an accused, the fact of lengthy interrogation or incommunicado incarceration before a statement is made is strong evidence that the accused did not validly waive his rights." Miranda, 476.
IV
The Edwards Court took pains to establish that it was not announcing new law, but only clarifying further the dictates of existing law.
"Because the use of Edwards' confession against him at his trial violated his rights under the Fifth and Fourteenth Amendments as construed in Miranda v Arizona, supra, we reverse the judgment * * *." (Emphasis added.) Edwards, 480.
The Court later recited a parade of cases that supported the proposition of Miranda that "the right to counsel was a significant event and that once exercised by the accused, `the interrogation must cease until an attorney is present'".
The Court concluded the discussion by noting that "[w]e reconfirm these views and to lend them substance, emphasize that it is inconsistent with Miranda and its progeny for the authorities, at *531 their instance, to reinterrogate an accused in custody if he has clearly asserted his right to counsel". Id., 485.
Thus, it is unnecessary to analyze the question of retroactivity under traditional standards.
In view of our decision to reverse the defendants' convictions and remand these cases for new trials, we do not decide the other issues raised.
Reversed and remanded.
COLEMAN, C.J., and KAVANAGH, WILLIAMS, LEVIN, RYAN, and BLAIR MOODY, JR., JJ., concurred with FITZGERALD, J.
NOTES
[1]  Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).
[2]  The record of the Walker hearing (fn 5, infra) in the case of defendant Conklin contains an ambiguous reference to a conversation between defendant and an attorney. Defendant was asked by his attorney whether "your attorney ever advised you with regard to the giving of any statements?" Defendant replied, "Yes, he told me not to give any." It is unclear as to where, when and by whom that advice was offered.
[3]  MCL 750.316; MSA 28.548.
[4]  A police lieutenant prepared the statement from memory following the conversation with defendant Paintman. Defendant disputed its contents.
[5]  People v Walker (On Rehearing), 374 Mich. 331; 132 NW2d 87 (1965).
[6]  397 Mich. 885 (1976). Chief Justice THOMAS G. KAVANAGH and Justice LEVIN would have granted leave to appeal.
[7]  People v Paintman, 92 Mich. App. 412, 416; 285 NW2d 206 (1979).
[8]  People v Paintman, 408 Mich. 896 (1980).
[9]  MCL 750.529; MSA 28.797.
[10]  See fn 5.
[11]  People v Conklin, 408 Mich. 958 (1980).
[12]  See, for example, Rhode Island v Innis, 446 U.S. 291; 100 S. Ct. 1682; 64 L. Ed. 2d 297 (1980); Fare v Michael C, 442 U.S. 707; 99 S. Ct. 2560; 61 L. Ed. 2d 197 (1979); North Carolina v Butler, 441 U.S. 369; 99 S. Ct. 1755; 60 L. Ed. 2d 286 (1979); Brewer v Williams, 430 U.S. 387; 97 S. Ct. 1232; 51 L. Ed. 2d 424 (1977); Michigan v Mosley, 423 U.S. 96; 96 S. Ct. 321; 46 L. Ed. 2d 313 (1975).
[13]  Rhode Island v Innis, 446 U.S. 291; 100 S. Ct. 1682; 64 L. Ed. 2d 297 (1980).
[14]  A tape-recorded statement by Paintman's alleged accomplice was played for defendant in the prosecutor's office. During a break in the playing, defendant was asked if he wished to speak with an attorney: "Certainly I want to talk to a lawyer", defendant replied.